DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 16th, 2022 has been entered. Claims 1, 2, 4, 9, 12, 14, and 15 have been amended. Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 9, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 20090190561 A1).

Black et al. disclose an heterogeneous MIMO wireless communication system with the following features: regarding claim 1, an apparatus comprising means for performing: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs; obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; determining whether to operate in the first mode of operation or the second mode operation; and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0032, 0062-0064, 0091-0094, 0097 & 0103] summarized as “an apparatus comprising means for performing: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs (i.e. a multi-user MIMO (MU-MIMO) wireless network 500 that includes a baseband unit 510, comprising a user data queue block 512, a scheduler control 514, a time/frequency resource allocation block 516, an active set and beam management block 518, a transceiver 520, a CSI computation block 522, and an active set serving node update block 524, the user data queue 512 receives data from user equipment 560 and transmits them to the scheduler 514 [0032, 0062-0063 & 0103]), obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. UEs reporting CSI information and active set information, may include any other suitable information to a look up table from which to obtain a selected mode (second mode) of downlink data transmission [0064 & 0092]), determining whether to operate in the first mode of operation or the second mode operation (i.e. active set selector 835 (fig. 8) can determine a transmission mode for the downlink data transmission service [0086], and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. the number of UEs currently being served by the RRU may be used to determine a load within the service area of the RRU, wherein the coordination device may consider the load for the nodes, current and anticipated location of the UE in comparison to the nodes, or other detectable information. Serving nodes may be selected based on one or more of: (1) the link quality to one or more TRPs in the current active set deteriorates below a threshold; (2) there is one or more new TRPs where the link quality exceed a threshold; or (3) a redirection command is received from the network to redirect the UE such as to distribute load to a more balanced allocation across the network, the mode selection is implemented as the look up table identifying different threshold techniques based on, for example, UE characteristics, channel state information, time, date, network conditions, load level etc., and selecting the downlink transmission mode for the UE, and the selection of the mode is based on the threshold levels (i.e. below or exceeding the threshold) as shown the table 1 [0091-0092, 0094, 0097])”). 
Black et al. also disclose the following features: regarding claim 2, wherein the Multi-user Multiple Input Multiple Output operation is executed, in the first mode of operation, using channel metric data as inputs to said operation (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0036, 0092 & 0097] summarized as “the base station executes MU-MIMO with first mode operation based on the threshold level below the threshold based on channel quality metrics”); regarding claim 3, wherein said channel metric data comprise channel quality indicators (Fig. 1, a diagram illustrating a heterogeneous multiple-input multiple-output (MIMO) network in which user equipment (UE) and a network system wirelessly communicate according to an embodiment, see teaching in [0038] summarized as “channel state information may identify a quality of a transmission  and the network can make a determination of the best downlink data transmission mode to a particular UE based on the metrics”); regarding claim 4, wherein the means are further configured to perform: populating said lookup table with outputs of a Multi-user Multiple Input Multiple Output algorithm, wherein the Multi-user Multiple Input Multiple Output algorithm receives estimated channel metrics from a statistical model (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0092 & 0097, 0111] summarized as “the configuration value may be implemented as a look up table identifying different threshold techniques based on, for example, UE characteristics, channel state information, time, date, network conditions etc. and metrics or other data associated with nodes include received signal strength indicator, signal-to-noise ratio estimate, or error rate statistics; regarding claim 9, wherein said Multi-user Multiple Input Multiple Output operation is a Massive Multiple operation (Fig. 1, a diagram illustrating a heterogeneous multiple-input multiple-output (MIMO) network in which user equipment (UE) and a network system wirelessly communicate according to an embodiment, see teaching in [0036] summarized as “a unified coordinated MIMO network across multiple transmit-receive points to serve devices in different channel conditions, wherein available network resources can be dynamically partitioned to be used between coordinated multi-point operation”). 
Black et al. is short of expressly teaching “wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold”.
Yokoyama et al. disclose a technique of switching over a wireless communication method by a base station with the following features: regarding claim 1, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 8, a diagram illustrating a functional configuration of a base station as a receiving station in the first embodiment, see teachings in [0091-0108] summarized as “wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. base station 1 includes, an SINR notifying unit 804, a selecting unit 805, an adaptive rate control unit 807, a scheduler control unit 815, a mode switchover determining unit 822, a threshold monitor 823, an SINR estimating unit 825 and a channel estimating unit 826, wherein a data determining unit 816 determines whether the decoded user data is received without any error or not, and may feedback these results to the mode switchover determining unit 822, threshold monitor unit 823 acquires the CQI corresponding to the SINR sent from the SINR estimating unit 825, the threshold monitor unit 823 determines that the valid CQI exists if the CQI corresponding to the SINR is equal to or smaller than 31 (fig. 3), and determines that any valid CQI does not exist if the CQI is equal to or larger than 32, the  threshold monitor unit 823 notifies the mode switchover determining unit 822 of the determined result in the CQI check, the threshold monitor unit 823 acquires the CQI corresponding to the SINR on the basis of the CQI-to-SINR mapping relationship stored in a lookup table (not shown) and notifies the mode switchover determining unit 822 of the CQI value, mode switchover determining unit 822 determines, based on the CQI check in the threshold monitor unit 823, whether or not the communication method for the signals to be transmitted between the target mobile terminal and the base station 1 itself should be switched over (the mode should be switched over), accordingly either it remains in first mode of operation or switches to second mode operation based on the threshed hold values smaller or greater respectively [0091, 0099, 0101, 0105])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. by using the features as taught by Yokoyama et al. in order to provide a more effective and efficient system that is capable of operating in the first mode when the load level is below said threshold and to operate in the second mode when the load level is above said threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 12:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 12, a method comprising: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs; obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; determining whether to operate in the first mode of operation or the second mode operation; and Page : 4 of 7Serial No.: 17/082,713 Attorney's Docket No.: ALC 31089 determining whether a load level of a communication node is above or below a threshold, wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0032, 0062-0064, 0091-0094, 0097 & 0103] summarized as “a method comprising: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs (i.e. a multi-user MIMO (MU-MIMO) wireless network 500 that includes a baseband unit 510, comprising a user data queue block 512, a scheduler control 514, a time/frequency resource allocation block 516, an active set and beam management block 518, a transceiver 520, a CSI computation block 522, and an active set serving node update block 524, the user data queue 512 receives data from user equipment 560 and transmits them to the scheduler 514 [0032, 0062-0063 & 0103]), obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. UEs reporting CSI information and active set information, may include any other suitable information to a look up table from which to obtain a selected mode (second mode) of downlink data transmission [0064 & 0092]), determining whether to operate in the first mode of operation or the second mode operation (i.e. active set selector 835 (fig. 8) can determine a transmission mode for the downlink data transmission service [0086], and Page : 4 of 7Serial No.: 17/082,713 Attorney's Docket No.: ALC 31089 determining whether a load level of a communication node is above or below a threshold, wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold (i.e. the number of UEs currently being served by the RRU may be used to determine a load within the service area of the RRU, wherein the coordination device may consider the load for the nodes, current and anticipated location of the UE in comparison to the nodes, or other detectable information. Serving nodes may be selected based on one or more of: (1) the link quality to one or more TRPs in the current active set deteriorates below a threshold; (2) there is one or more new TRPs where the link quality exceed a threshold; or (3) a redirection command is received from the network to redirect the UE such as to distribute load to a more balanced allocation across the network, the mode selection is implemented as the look up table identifying different threshold techniques based on, for example, UE characteristics, channel state information, time, date, network conditions, load level etc., and selecting the downlink transmission mode for the UE, and the selection of the mode is based on the threshold levels (i.e. below or exceeding the threshold) as shown the table 1 [0091-0092, 0094, 0097])”). 
Black et al. is short of expressly teaching “wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold”.
Yokoyama et al. disclose a technique of switching over a wireless communication method by a base station with the following features: regarding claim 12, wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold (Fig. 8, a diagram illustrating a functional configuration of a base station as a receiving station in the first embodiment, see teachings in [0091-0108] summarized as “wherein the method operates in the first mode when the load level is below said threshold and operates in the second mode when the load level is above said threshold (i.e. base station 1 includes, an SINR notifying unit 804, a selecting unit 805, an adaptive rate control unit 807, a scheduler control unit 815, a mode switchover determining unit 822, a threshold monitor 823, an SINR estimating unit 825 and a channel estimating unit 826, wherein a data determining unit 816 determines whether the decoded user data is received without any error or not, and may feedback these results to the mode switchover determining unit 822, threshold monitor unit 823 acquires the CQI corresponding to the SINR sent from the SINR estimating unit 825, the threshold monitor unit 823 determines that the valid CQI exists if the CQI corresponding to the SINR is equal to or smaller than 31 (fig. 3), and determines that any valid CQI does not exist if the CQI is equal to or larger than 32, the  threshold monitor unit 823 notifies the mode switchover determining unit 822 of the determined result in the CQI check, the threshold monitor unit 823 acquires the CQI corresponding to the SINR on the basis of the CQI-to-SINR mapping relationship stored in a lookup table (not shown) and notifies the mode switchover determining unit 822 of the CQI value, mode switchover determining unit 822 determines, based on the CQI check in the threshold monitor unit 823, whether or not the communication method for the signals to be transmitted between the target mobile terminal and the base station 1 itself should be switched over (the mode should be switched over), accordingly either it remains in first mode of operation or switches to second mode operation based on the threshed hold values smaller or greater respectively [0091, 0099, 0101, 0105])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. by using the features as taught by Yokoyama et al. in order to provide a more effective and efficient system that is capable of operating in the first mode when the load level is below said threshold and to operate in the second mode when the load level is above said threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 14, a non-transitory computer-readable medium comprising computer program instructions stored thereon for perform at least the following: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs; obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; determining whether to operate in the first mode of operation or the second mode operation; and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0032, 0062-0064, 0089, 0091-0094, 0097 & 0103] summarized as “a non-transitory computer-readable medium comprising computer program instructions stored thereon for perform at least the following: executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs (i.e. a non-transitory computer readable storage medium can store specific instructions that, when executed, cause some or all of the method  and/or some or all of any other suitable method disclosed herein to be executed, and a multi-user MIMO (MU-MIMO) wireless network 500 that includes a baseband unit 510, comprising a user data queue block 512, a scheduler control 514, a time/frequency resource allocation block 516, an active set and beam management block 518, a transceiver 520, a CSI computation block 522, and an active set serving node update block 524, the user data queue 512 receives data from user equipment 560 and transmits them to the scheduler 514 [0032, 0062-0063, 0089 & 0103]), obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. UEs reporting CSI information and active set information, may include any other suitable information to a look up table from which to obtain a selected mode (second mode) of downlink data transmission [0064 & 0092]), determining whether to operate in the first mode of operation or the second mode operation (i.e. active set selector 835 (fig. 8) can determine a transmission mode for the downlink data transmission service [0086], and determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. the number of UEs currently being served by the RRU may be used to determine a load within the service area of the RRU, wherein the coordination device may consider the load for the nodes, current and anticipated location of the UE in comparison to the nodes, or other detectable information. Serving nodes may be selected based on one or more of: (1) the link quality to one or more TRPs in the current active set deteriorates below a threshold; (2) there is one or more new TRPs where the link quality exceed a threshold; or (3) a redirection command is received from the network to redirect the UE such as to distribute load to a more balanced allocation across the network, the mode selection is implemented as the look up table identifying different threshold techniques based on, for example, UE characteristics, channel state information, time, date, network conditions, load level etc., and selecting the downlink transmission mode for the UE, and the selection of the mode is based on the threshold levels (i.e. below or exceeding the threshold) as shown the table 1 [0091-0092, 0094, 0097])”). 
Black et al. is short of expressly teaching “wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold”.
Yokoyama et al. disclose a technique of switching over a wireless communication method by a base station with the following features: regarding claim 14, wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 8, a diagram illustrating a functional configuration of a base station as a receiving station in the first embodiment, see teachings in [0091-0108] summarized as “wherein the apparatus is determined to operate in the first mode when the load level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. base station 1 includes, an SINR notifying unit 804, a selecting unit 805, an adaptive rate control unit 807, a scheduler control unit 815, a mode switchover determining unit 822, a threshold monitor 823, an SINR estimating unit 825 and a channel estimating unit 826, wherein a data determining unit 816 determines whether the decoded user data is received without any error or not, and may feedback these results to the mode switchover determining unit 822, threshold monitor unit 823 acquires the CQI corresponding to the SINR sent from the SINR estimating unit 825, the threshold monitor unit 823 determines that the valid CQI exists if the CQI corresponding to the SINR is equal to or smaller than 31 (fig. 3), and determines that any valid CQI does not exist if the CQI is equal to or larger than 32, the  threshold monitor unit 823 notifies the mode switchover determining unit 822 of the determined result in the CQI check, the threshold monitor unit 823 acquires the CQI corresponding to the SINR on the basis of the CQI-to-SINR mapping relationship stored in a lookup table (not shown) and notifies the mode switchover determining unit 822 of the CQI value, mode switchover determining unit 822 determines, based on the CQI check in the threshold monitor unit 823, whether or not the communication method for the signals to be transmitted between the target mobile terminal and the base station 1 itself should be switched over (the mode should be switched over), accordingly either it remains in first mode of operation or switches to second mode operation based on the threshed hold values smaller or greater respectively [0091, 0099, 0101, 0105])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. by using the features as taught by Yokoyama et al. in order to provide a more effective and efficient system that is capable of operating in the first mode when the load level is below said threshold and to operate in the second mode when the load level is above said threshold. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 15, an apparatus comprising: a first module for executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs; a second module for obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table; a third module for determining whether to operate in the first mode of operation or the second mode operation; and a fourth module for determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load Page : 5 of 7Serial No.: 17/082,713 Attorney's Docket No.: ALC 31089 level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 5, a schematic diagram illustrating a scheduler of a network system in a heterogeneous MIMO wireless network according to an embodiment, see teaching in [0032, 0062-0064, 0089, 0091-0094, 0097 & 0103] summarized as “an apparatus comprising: a first module for executing, in a first mode of operation, a Multi-user Multiple Input Multiple Output operation for one or more user devices eligible to transmit data in a slot of a packet scheduler, to generate Multi-user Multiple Input Multiple Output operation outputs (i.e. a multi-user MIMO (MU-MIMO) wireless network 500 that includes a baseband unit 510, comprising a user data queue block 512, a scheduler control 514, a time/frequency resource allocation block 516, an active set and beam management block 518, a transceiver 520, a CSI computation block 522, and an active set serving node update block 524, the user data queue 512 receives data from user equipment 560 and transmits them to the scheduler 514 [0032, 0062-0063, 0089 & 0103]), a second module for obtaining, in a second mode of operation, estimated Multi-user Multiple Input Multiple Output operation outputs for said one or more user devices from a lookup table (i.e. UEs reporting CSI information and active set information, may include any other suitable information to a look up table from which to obtain a selected mode (second mode) of downlink data transmission [0064 & 0092]), a third module for determining whether to operate in the first mode of operation or the second mode operation (i.e. active set selector 835 (fig. 8) can determine a transmission mode for the downlink data transmission service [0086], and a fourth module for determining whether a load level of a communication node is above or below a threshold, wherein the apparatus is determined to operate in the first mode when the load   level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. the number of UEs currently being served by the RRU may be used to determine a load within the service area of the RRU, wherein the coordination device may consider the load for the nodes, current and anticipated location of the UE in comparison to the nodes, or other detectable information. Serving nodes may be selected based on one or more of: (1) the link quality to one or more TRPs in the current active set deteriorates below a threshold; (2) there is one or more new TRPs where the link quality exceed a threshold; or (3) a redirection command is received from the network to redirect the UE such as to distribute load to a more balanced allocation across the network, the mode selection is implemented as the look up table identifying different threshold techniques based on, for example, UE characteristics, channel state information, time, date, network conditions, load level etc., and selecting the downlink transmission mode for the UE, and the selection of the mode is based on the threshold levels (i.e. below or exceeding the threshold) as shown the table 1 [0091-0092, 0094, 0097])”). 
Black et al. is short of expressly teaching “wherein the apparatus is determined to operate in the first mode when the load   level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold”.
Yokoyama et al. disclose a technique of switching over a wireless communication method by a base station with the following features: regarding claim 15, wherein the apparatus is determined to operate in the first mode when the load   level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (Fig. 8, a diagram illustrating a functional configuration of a base station as a receiving station in the first embodiment, see teachings in [0091-0108] summarized as “wherein the apparatus is determined to operate in the first mode when the load   level is below said threshold and the apparatus is determined to operate in the second mode when the load level is above said threshold (i.e. base station 1 includes, an SINR notifying unit 804, a selecting unit 805, an adaptive rate control unit 807, a scheduler control unit 815, a mode switchover determining unit 822, a threshold monitor 823, an SINR estimating unit 825 and a channel estimating unit 826, wherein a data determining unit 816 determines whether the decoded user data is received without any error or not, and may feedback these results to the mode switchover determining unit 822, threshold monitor unit 823 acquires the CQI corresponding to the SINR sent from the SINR estimating unit 825, the threshold monitor unit 823 determines that the valid CQI exists if the CQI corresponding to the SINR is equal to or smaller than 31 (fig. 3), and determines that any valid CQI does not exist if the CQI is equal to or larger than 32, the  threshold monitor unit 823 notifies the mode switchover determining unit 822 of the determined result in the CQI check, the threshold monitor unit 823 acquires the CQI corresponding to the SINR on the basis of the CQI-to-SINR mapping relationship stored in a lookup table (not shown) and notifies the mode switchover determining unit 822 of the CQI value, mode switchover determining unit 822 determines, based on the CQI check in the threshold monitor unit 823, whether or not the communication method for the signals to be transmitted between the target mobile terminal and the base station 1 itself should be switched over (the mode should be switched over), accordingly either it remains in first mode of operation or switches to second mode operation based on the threshed hold values smaller or greater respectively [0091, 0099, 0101, 0105])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. by using the features as taught by Yokoyama et al. in order to provide a more effective and efficient system that is capable of operating in the first mode when the load level is below said threshold and to operate in the second mode when the load level is above said threshold. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 20090190561 A1) as applied to claim 1 above, and further in view of Yuan et al. (EP 2 422 542 B1).

Black et al. and Yokoyama et al. disclose the claimed limitations as described in paragraph 6 above. Black et al. and Yokoyama et al. do not disclose the following features: regarding claim 10, wherein the means are further configured to perform: determining the one or more user devices eligible to send data for transmission in said slot; regarding claim 11, wherein the means comprise: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program configured, with the at least one processor, to cause the performance of the apparatus; regarding claim 13, further comprising determining said load level.
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 10, wherein the means are further configured to perform: determining the one or more user devices eligible to send data for transmission in said slot (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0006- 0011] summarized as “networks that support MU-MIMO operation often will operate in SU- MIMO until the call load exceeds a certain threshold; and then switch some or all of the calls to MU-MIMO operation in order to support a greater number of simultaneous calls, albeit of lower quality”); regarding claim 11, wherein the means comprise: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program configured, with the at least one processor, to cause the performance of the apparatus (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0055 & 0058] summarized as “the processes may be implemented by any number of types of circuitry, including, but not limited to, a programmed general purpose computer comprising of memory storing program codes that can be executed by the processor to cause the apparatus to operate in SU-MIMO mode when the call load is below a certain threshold in order to provide the highest quality reception in each channel and if the load exceeds a certain threshold, it will switch into MU-MIMO mode in order to service the 10 increased call load”); regarding claim 13, further comprising determining said load level (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0055] summarized as “the base station determines the load level and if the load exceeds a certain threshold, it will switch into MU-MIMO mode in order to service the increased load”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. with Yokoyama et al. by using the features as taught by Yuan et al. in order to provide a more effective and efficient system that is capable of determining the one or more user devices eligible to send data for transmission in said slot. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 20090190561 A1) as applied to claim 1 above, and further in view of Cho et al. (US 2006/0256805 A1).

Black et al. and Yokoyama et al. disclose the claimed limitations as described in paragraph 6 above. Black et al. and Yokoyama et al. do not disclose the following features: regarding claim 5, wherein said lookup table is populated offline.
Cho et al. disclose a feedback system and method which is capable of efficiently collecting channel information from mobile stations with the following features: regarding claim 5, wherein said lookup table is populated offline (Fig. 1, a schematic block diagram illustrating a multi-user multiple-input multiple-output (MIMO) cellular communication system according to the present invention, see teachings in [0030-0036] summarized as “a multi-user multiple-input multiple-output (MIMO) cellular communication system comprising of different mobile stations 110, 120, 130, and 140 being served by a BS 100 which requires the channel state information of the MSs as inputs for the scheduling decision, such as scheduling policy and orders, wherein feedback channel is a logical control channel that is used to carry the feedback information between the MSs 110, 120, 130, and 140 and the BS 100, typically, the feedback channel has a duration that consists of mini-slots 220, a lookup table is provided which maps values of a mode selection parameter obtained in consideration of the system parameter, the traffic parameter, and the tradeoff parameter to the corresponding feedback modes, and by examining the mode selection parameter obtained from the input parameters to the lookup table, such as the number of active MSs and the number of feedback mini-slots, the corresponding entry in the lookup table can be located, which specifies the feedback mode, and the lookup tables need to be designed before system deployment based on offline simulation or analysis”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. with Yokoyama et al. by using the features as taught by Cho et al. in order to provide a more effective and efficient system that is capable of populating lookup table offline . The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 20090190561 A1) as applied to claim 1 above, and further in view of Yuan et al. (EP 2 422 542 B1).

Black et al. and Yokoyama et al. disclose the claimed limitations as described in paragraph 6 above. Black et al. and Yokoyama et al. do not disclose the following features: regarding claim 6, wherein the means are further configured to perform: obtaining said statistical model.
Yuan et al. disclose a method and apparatus for channel quality index in MU-MIMO with the following features: regarding claim 6, wherein the means are further configured to perform: obtaining said statistical model (Fig. 1, a block diagram representing an exemplary cellular communication network in which the present invention is implemented, see teaching in [0008- 0011] summarized as “when the base station switches from SU-MIMO operation to MU-MIMO operation, it consults the knowledge pool to predict the degradation in CQI”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. with Yokoyama et al. by using the features as taught by Yuan et al. in order to provide a more effective and efficient system that is capable of populating lookup table offline . The motivation of using these functions is that it is more cost effective and dynamic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 2009/0190561 A1) as applied to claim 1 above, and further in view of Jain et al. (US 2013/0033989 A1).

Black et al. and Yokoyama et al. disclose the claimed limitations as described in paragraph 6 above. Black et al. and Yokoyama et al. do not disclose the following features: regarding claim 7, wherein said statistical model is a machine-learned model.
Jain et al. disclose a method for enhanced downlink rate adaptation for LTE heterogeneous network evolved Node eNBs with the following features: regarding claim 7, wherein said statistical model is a machine-learned model (Fig. 4, shows a block diagram of a design of a base station/eNB 110 and a UE 120, which may be one of the base stations/eNBs and one of the UEs, see teachings in [0052 & 0068-0071] summarized as “transmit processor 420 may also generate reference symbols, e.g., for the PSS, SSS, and cell-specific reference signal. A transmit (TX) multiple-input multiple-output (MIMO) processor 430 may perform spatial processing, and a pseudo-code representation of the algorithm to implement the terms of the state machine 60 (fig. 6) and scheduling behavior in each state, when the scheduling rank is equal to the UE-reported rank, whereas .PSI.(SINR) is a new lookup table which may be optimized through offline computations”).  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. with Yokoyama et al. by using the features as taught by Jain et al. in order to provide a more effective and efficient system that is capable of having statistical model as a machine-learned model. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2020/0145154 A1) in view of Yokoyama et al. (US 2009/0190561 A1) as applied to claim 1 above, and further in view of Hoek et al. (EP 2 112771 A1).

Black et al. and Yokoyama et al. disclose the claimed limitations as described in paragraph 6 above. Black et al. and Yokoyama et al. do not disclose the following features: regarding claim 8, wherein the means are further configured to perform: providing channel metric data for use in updating said statistical model.
Hoek et al. disclose a method and system of adaptive MIMO mode selection with the following features: regarding claim 8, wherein the means are further configured to perform: providing channel metric data for use in updating said statistical model (Fig. 1, an example of a method of MIMO method selection, see teachings in [0016-0019] summarized as “the base station 601 calculating SINR using as an input parameter the channel estimation of the mobile station 602, and the cell load value is calculated the base station 601 and the cell load value is stored in the memory and used after the MIMO nodes are selected”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Black et al. with Yokoyama et al. by using the features as taught by Jain et al. in order to provide a more effective and efficient system that is capable of providing channel metric data for use in updating said statistical model. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, the outstanding rejections of Claims 1, 4, 6, 8 and 10-11 under 35 U.S.C. 112(f)  are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/22/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473